             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF FLORIDA


FLEXSTEEL PIPELINE
TECHNOLOGIES, INC.,

                  Plaintiff,             Civil Action No.
                                         5:16-cv-00239-MCR-GRJ
      v.

BIN CHEN and CHANGCHUN
GAOXIANG SPECIAL PIPE CO., LTD.,
a/k/a GOLSUN PIPES,

                  Defendants.



                 FLEXSTEEL’S MOTION TO COMPEL
                   JURISDICTIONAL DISCOVERY




James P. Judkins                Timothy K. Gilman
Fla. Bar No. 174168             timothy.gilman@kirkland.com
jjudkins@readyfortrial.com      Nathaniel L. DeLucia
JUDKINS, SIMPSON & SCHULTE      nathaniel.delucia@kirkland.com
Post Office Box 10368           Alison Tan-Chin
Tallahassee, Florida 32302      alison.tan@kirkland.com
Tel. : (850) 222-6040           KIRKLAND & ELLIS LLP
Fax.: (85) 561-1471             601 Lexington Avenue
                                New York, New York 10022
                                Tel.: (212) 446-4800
                                Fax.: (212) 446-4900

                                Attorneys for Plaintiff FlexSteel
Dated: July 12, 2019
                                Pipeline Technologies, Inc.
                                          TABLE OF CONTENTS

Introduction ..............................................................................................................1

Procedural History...................................................................................................2

Statement of Facts ....................................................................................................3

I.       Golsun Is Misappropriating FlexSteel’s Technology within
         Florida .............................................................................................................3

II.      Golsun Is Withholding the Court-Ordered Discovery ...............................4

III.     FlexSteel Has Tried to Expeditiously Complete the Required
         Discovery ........................................................................................................8

IV.      Golsun’s Discovery Will Inform the Proper Deposition Locations ..........9

Argument ................................................................................................................10

I.       Golsun’s Travels into the United States and Florida Are Relevant
         to Personal Jurisdiction...............................................................................11

II.      Golsun’s Accused Activities within the United States and Florida
         Are Relevant to Personal Jurisdiction .......................................................12

III.     Golsun’s Last Three Years of Activities Are Relevant to Personal
         Jurisdiction ...................................................................................................14

IV.      Depositions Should Proceed in Due Course ..............................................16

Conclusion...............................................................................................................18




                                                              i
                                      TABLE OF AUTHORITIES

                                                                                                               Page(s)

Cases
Barrocos of Florida, Inc. v. Elmassian,
  2012 WL 1657204 (S.D. Fla. May 10, 2012) ...............................................11, 16

Beverly Hills Fan Co. v. Royal Sovereign Corp.,
   21 F.3d 1558 (Fed. Cir. 1994) ......................................................................14, 15

Cadent Ltd. v. 3M Unitek Corp.,
  232 F.R.D. 625 (C.D. Cal. 2005) ..................................................................16, 17

Commercial Union Ins. Co. v. Westrope,
  730 F.2d 729 (11th Cir. 1984) ............................................................................ 11

Consumer Electronics Ass’n v. Compras and Buys Magazine, Inc.,
  08-cv-21085, 2008 WL 4327253 (Sept. 18, 2008 S.D. Fla) ........................12, 15

Dotolo v. Schouten,
  426 So. 2d 1013 (Fla. Dist. Ct. App. 1983) ........................................................ 14

Eaton v. Dorchester Dev., Inc.,
   692 F.2d 727 (11th Cir. 1982) .............................................................................. 2

OnAsset Intelligence, Inc. v. 7PSolutions,
  LLC, 2013 WL 12125993 (N.D. Tex. 2013) ...................................................... 15

Socas v. Northwestern Mut. Life Ins. Co.,
   No. 07-cv-20336, 2008 WL 619322 (S.D. Fla. March 4, 2008) ........................ 14

Universal Leather, LLC v. Koro AR, S.A.,
  773 F.3d 553 (4th Cir. 2014) .............................................................................. 11

Statutes
Fla. Stat. § 48.193 .................................................................................................... 12

Rules
Fed. R. Civ. P. 4(k)(2).............................................................................................. 12


                                                            ii
FED. R. CIV. P. 26(b)(1)............................................................................................ 10

Fed. R. Civ. P. 33(b)(4)............................................................................................ 12

Fed. R. Civ. P. 37 ...........................................................................................1, 10, 18




                                                          iii
      FlexSteel Pipeline Technologies, Inc. (“FlexSteel”) respectfully moves

pursuant to Rule 37 to compel Defendant Changchun Gaoxiang Special Pipe Co.,

Ltd. (“Golsun”) to answer the Court-ordered discovery requests. ECF No. 100.

                                 INTRODUCTION
      Golsun misappropriated FlexSteel’s flexible pipe technology from Panama

City, Florida to obtain U.S. and Chinese patents, and continues to misappropriate

that technology by using Florida-based agents and resources to sell Golsun Pipe in

competition with FlexSteel. The Court ordered jurisdictional discovery to reveal the

full extent of Golsun’s activities, approving the specific requests that FlexSteel

proposed as “useful” and likely “essential” to the resolution of this issue.

      Golsun has refused to answer those Court-approved requests. This includes

Golsun’s refusal to disclose how often Golsun’s officers come into the United States

and Florida, what Golsun’s business activities have been within the United States

regarding the accused Golsun Pipe products or the Patents-in-Suit, and any Golsun

activities regarding this misappropriation during the last three years. Golsun will

not discuss any document searches it performed and, troublingly, Golsun will not

answer whether it has destroyed responsive and relevant documents.

      With the discovery deadline approaching, FlexSteel respectfully moves to

compel this discovery.




                                          1
                            PROCEDURAL HISTORY

      FlexSteel filed its Complaint on August 19, 2016 to correct the inventorship

and ownership of Patents-in-Suit, and to halt Golsun’s ongoing misappropriation of

FlexSteel intellectual property through Golsun’s sales of Golsun Pipe. See ECF No.

1; ECF No. 16. After lengthy fights regarding service and an entry of default, Golsun

filed a motion to dismiss for alleged lack of personal jurisdiction on June 18, 2018.

ECF No. 87. Golsun refused to participate in discovery while its motion was

pending. ECF No. 90-1.

      On March 31, 2019, the Court denied Golsun’s motion to dismiss without

prejudice, ordering that Golsun submit to jurisdictional discovery before renewing

any motion.     ECF No. 98.       The Court then approved FlexSteel’s proposed

jurisdictional discovery on April 9, 2019, noting that “the limited discovery outlined

in FlexSteel’s filing will ‘certainly be useful and and may be essential to the

revelation of facts necessary to decide the [personal jurisdiction] issue[s]’ presented

in this case.” ECF No. 100 at 1 (alterations in original) (quoting Eaton v. Dorchester

Dev., Inc., 692 F.2d 727, 729 n.7 (11th Cir. 1982)). FlexSteel served Golsun with

the Court-approved discovery requests the next day.

      The Court ordered five depositions of Golsun witnesses “during the 60-day

period after Golsun has completed its document production.” ECF No. 100 at 2

(emphasis added). The Court did not specify the location, but did not compel the


                                          2
depositions to occur in the Northern District of Florida at that time. Id. at 2, n.1.

The Court ordered the parties to advise it if they could not agree on the time and

place for depositions. Id. at 3.

      The current deadline for completing jurisdictional discovery is August 1,

2019. ECF No. 102.

                             STATEMENT OF FACTS

 I.   Golsun Is Misappropriating FlexSteel’s Technology within Florida

      Golsun’s misappropriation of FlexSteel’s technology has been addressed at

length in prior submissions and in opinions from the Court. See, e.g., ECF Nos. 58,

93. Briefly, Golsun contacted its co-defendant Bin Chen—who was then an engineer

for FlexSteel’s predecessor in Florida and Texas—to file patent applications for

Golsun and to design and launch Golsun Pipe to compete against FlexSteel. See

ECF No. 16 at ¶ 27; ECF No. 58 at 14-15; Ex. 1, Chen Dep. at 16:7-9, 17:10-17,

July 9, 2018. The Patents-in-Suit and Golsun Pipe misappropriate FlexSteel’s

proprietary technology. See, e.g., ECF No. 16 at ¶¶ 34, 63-74; ECF No. 40 at 6-9.

      FlexSteel created this technology in its Panama City, Florida research center,

and Golsun’s misappropriation involves multiple Florida-based agents—whom

Golsun has held out as Golsun officers and employees—and continues to this day.

See, e.g., ECF No. 16 at ¶¶ 10, 13-14, 25-26; ECF No. 90 at 6-16; Ex. 2 at Resp.

ROG No. 2 (Golsun admitting that it continues to use at least one U.S. agent to sell


                                         3
its accused products). Golsun has sent the misappropriated technology into Florida,

and its officers have traveled into Florida to continue the misappropriation and to

harm FlexSteel. E.g., Ex. 3 at Resp. RFA Nos. 3, 11-13, 15-17, 19-20.

II.   Golsun Is Withholding the Court-Ordered Discovery
      After receiving a multi-week extension, Golsun responded to FlexSteel’s

discovery requests on May 24, 2019. Exs. 2-4. From May 31 through July 8, the

parties have corresponded regarding the deficiencies in Golsun’s responses and the

need for Golsun to supplement its production. Exs. 5-12. These discussions have

confirmed that Golsun is refusing to disclose the following:

      Golsun Travel into the United States. Golsun will not disclose how often

Golsun employees or agents travel into the United States. This information is

covered by Request for Production No. 8 (“Documents sufficient to show the

number of times Mr. Shichun Li [Golsun’s CEO] or any other Golsun employee or

agent, has traveled into the United States . . . ”) and Interrogatory No. 1 (“Identify

every instance in which Shichun Li or any other Golsun agent, representative, officer

or employee has traveled into the State of Florida, for any reason related to Golsun

Pipes or the Patents-in-Suit . . .”). Ex. 13 at RFP No. 8; Ex. 14 at ROG No. 1. While

Golsun’s document production evidences some trips by its CEO Mr. Li into the

United States and Florida, Golsun has refused to disclose all trips by Mr. Li, or any

trips by other Golsun officers, employees or agents.           FlexSteel has tried to


                                          4
accommodate Golsun to minimize any burden—e.g., requesting the passport stamp

pages from these officers and employees—but Golsun has refused to provide it.1

Golsun’s purported justification—that FlexSteel “never served any requests aimed

at discovering any evidence of travel to the United States by Messrs. Li or Xiu [or

other Golsun officers, employees or agents]”—is facially baseless in view of the

discovery requests attached and quoted above. Ex. 12 at 1 (July 8 Carey Letter to

Gilman).

       Golsun Activity within the United States. Golsun will not disclose its U.S.

activities regarding the allegedly misappropriated technology.           FlexSteel’s

Interrogatory No. 7 requested Golsun to “describe in detail . . . communications,

relationships or interactions regarding Golsun Pipe or the Patents-in-Suit with

anyone located, based, domiciled or otherwise using an address in the United

States.” Ex. 2 at ROG No. 7. Golsun responded that it “is without information

sufficient to respond to this request.” Ex. 2 at Resp. ROG No. 7. Golsun has not

explained how it is unaware of its own business activities within the United States.




1
    This U.S. entrance information can be obtained readily from the Federal
    Government’s website i94.cbp.dhs.gov/i94/#/home. Golsun could provide this
    information to FlexSteel in a matter of minutes if Golsun so chose, with
    essentially no burden to Golsun or its employees. But Golsun will not do so.

                                         5
      FlexSteel also raised concerns whether Golsun’s less than 500-page

production satisfies Golsun’s obligations to perform a reasonable search for

responsive material regarding Golsun’s activities within the United States:

      We additionally appear to be at an impasse regarding whether Golsun
      has performed a reasonable search for responsive documents. For
      example, you have produced no communications regarding the Patents-
      In-Suit (RFP No. 1), you have produced no documents regarding
      Golsun’s certification within the United States to sell the accused
      products (RFP No. 10), you will not confirm whether you have searched
      all of Mr. Li’s email accounts (e.g., RFP Nos. 2-4; ROG No. 7), you
      did not respond whether any “responsive documents have been deleted”
      from those accounts, and recent third party productions indicate that
      many such responsive communications and emails exist—or existed at
      one time—and were within Golsun’s possession, custody or control.

Ex. 11 at 2 (June 24 Gilman letter to Carey). When pressed on its lack of production,

Golsun changed tack and argued in correspondence that disclosing Golsun’s

activities within the United States “would place an undue burden on Golsun” due to

the volume of Golsun’s activities within this country. Ex. 7 at 2 (June 10 Carey

Letter to Gilman). FlexSteel has offered on multiple occasions to discuss any

“reasonable accommodations” to address that volume of responsive information. Ex.

11 at 1 (June 24 Gilman Letter to Carey). Golsun has refused to do so. And despite

multiple follow-ups, Golsun also will not confirm whether it has searched its CEO’s

emails, or whether any relevant documents have been destroyed since this litigation

began. Id. at 2; see also Ex. 12 at 1 (July 8 Carey Letter to Gilman) (not addressing

specific complaints regarding CEO’s personal email and document destruction).


                                         6
      Golsun Activity since August 19, 2016. Although FlexSteel’s claims are

based on Golsun’s continuing misappropriation, Golsun has refused to provide any

“discovery of facts occurring after the filing of [the] Complaint,” i.e., August 19,

2016. Ex. 10 at 1 (June 19 Carey letter to Gilman). This impacts almost every

Golsun discovery response. Ex. 11 at 1 (June 24 Gilman Letter to Carey). FlexSteel

offered precedent explaining how post-complaint activity is relevant to personal

jurisdiction for continuing torts:

      You also appear to be refusing to provide any discovery since the date
      of the complaint. Refusing to provide responsive documents and
      information solely on the basis that they post-date the Complaint is
      meritless. Golsun’s misappropriation is ongoing and a continuing tort.
      ECF No. 16 at ¶¶ 63-74. Indeed, Golsun admitted that it continues to
      use at least one U.S. agent to sell its accused products. See Golsun
      Resp. ROG No. 2. As confirmed by the caselaw we previously
      provided, such ongoing acts of misappropriation are relevant to whether
      the Court has personal jurisdiction over Golsun. The caselaw cited in
      your letter addresses subject matter jurisdiction, not personal
      jurisdiction, and is therefore irrelevant here. It is troubling that you
      appear to have misrepresented these cases as relating to personal
      jurisdiction.

Ex. 8 (June 14 Gilman Letter to Carey) (emphasis in original); see also Ex. 11 (June

24 Gilman Letter to Carey) (“As supported by FlexSteel’s averments and the caselaw

we previously provided, Golsun’s continuing tortious behavior is relevant to the

Court’s personal jurisdiction over Golsun. You have disagreed, albeit without

reference to any pleadings or citing any caselaw relating to personal jurisdiction.”)




                                         7
Golsun has offered no contrary authority, but maintained its refusal to provide this

discovery. Ex. 12 at 1 (July 8 Carey Letter to Gilman).

III.   FlexSteel Has Tried to Expeditiously Complete the Required Discovery

       On March 31, 2019, the Court directed FlexSteel to submit proposed

jurisdictional discovery. ECF No. 98. Approximately one week later, on April 8,

FlexSteel did so. ECF No. 99.

       On April 9, 2019, the Court approved the proposed discovery and directed

FlexSteel to serve it. ECF No. 100. FlexSteel did so the next day. Exs. 13-15 at

Certificate of Service.

       After receiving a two-week extension, Golsun objected and responded to

those requests on May 24, 2019. FlexSteel provided a detailed accounting of the

deficiencies and requested supplementation within one week thereafter. Ex. 5 (May

31 Gilman Letter to Carey).

       After receiving another extension to respond, Golsun raised new objections

by letter on June 10, 2019, indicating it would supplement some of its production,

albeit never actually doing so. Ex. 7. FlexSteel responded four days later, detailing

why Golsun’s objections were unfounded and requesting that Golsun supplement its

production. Ex. 8.

       Following another round of correspondence, FlexSteel wrote on June 24, 2019

to confirm where the parties were at an impasse. Golsun requested yet another


                                         8
extension to respond, and on July 8, 2019 stated that “Golsun maintains its

objections.” Ex. 12 at 1 (July 8 Carey Letter to Gilman).

      Since May 31, 2019, FlexSteel has conferred in good faith and afforded

Golsun multiple opportunities to rectify its deficiencies. After six weeks of efforts,

the discussions between the parties are now at an impasse.

IV.   Golsun’s Discovery Will Inform the Proper Deposition Locations

      Depositions are set to occur within 60-days of Golsun completing its

production. The location of Golsun’s business activities and the frequency of its

witnesses’ travel into the United States are relevant to determining the most efficient

and least burdensome location for the court-ordered depositions. For example,

Golsun’s counsel is based in Miami and Golsun’s witnesses have traveled into

Miami as part of the accused misappropriation. E.g., Ex. 16 at 1-3 (Email chain to

GriTech confirming Mr. Li and Liu Ming visited GriTech’s Miami office in

November 2014); Ex. 2 at Resp. ROG No. 1 (“On November 21, 2014, Shichun Li,

Ming Liu, and Bin Chen met with GriTech at GriTech’s office to discuss product

testing and sales in Venezuela.”). Miami may be the least-burdensome and most

cost-effective location to conduct this discovery.

      To date, Golsun has refused to produce its witnesses anywhere outside of

Hong Kong. As FlexSteel has explained to Golsun, written discovery will inform

the proper location for these depositions, and FlexSteel is willing to be flexible as to


                                           9
the best location once those relevant facts are disclosed. Ex. 11 at 2 (June 24 Gilman

Letter to Carey) (“To be clear, we are not refusing Hong Kong as a potential location

if that is the most appropriate and efficient venue. But in order to assess what is the

proper venue, Golsun must first satisfy its written discovery obligations.”) (emphasis

in original). Once Golsun provides the discovery requested herein, FlexSteel hopes

that the parties will be able to reach agreement on the most appropriate deposition

venue.

                                    ARGUMENT

      A party is entitled to “discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” FED. R.

CIV. P. 26(b)(1). In this case, the relevant discovery is further focused on the Court’s

personal jurisdiction over Golsun, i.e., Golsun’s activity within the United States and

Florida related to its misappropriation of FlexSteel’s proprietary technology.

      When a party fails to provide discovery, the discovering party may move for

an order compelling the discovery. FED. R. CIV. P. 37(a)(3). Failing to provide

discovery includes “an evasive or incomplete disclosure.” FED. R. CIV. P. 37(a)(4).


                                          10
Should a party’s failure to provide discovery necessitate a motion to compel, that

motion “is committed to the discretion of the trial court.” Commercial Union Ins.

Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984).

     I.    Golsun’s Travels into the United States and Florida Are Relevant to
           Personal Jurisdiction
      How often Golsun’s employees travel into the United States and Florida is

relevant to the Court’s personal jurisdiction over Golsun. Universal Leather, LLC

v. Koro AR, S.A., 773 F.3d 553, 562 (4th Cir. 2014) (reversing district court’s

dismissal for lack of personal jurisdiction, noting “the importance of a defendant’s

solicitations and in-person contact regarding the business relationship in the forum

state.”). This information is also critical for determining the proper locations for

their depositions—if the witnesses frequently travel to the United States for business,

then the United States is the most efficient location to conduct their depositions.

Indeed, courts regularly require that depositions of foreign corporate representatives

occur in the United States under such circumstances. E.g., Barrocos of Fla., Inc. v.

Elmassian, No. 11-CV-22393, 2012 WL 1657204, at *2 (S.D. Fla. May 10, 2012)

(ordering Chinese defendant’s corporate representative be deposed in the United

States).

      FlexSteel sought this information in RFP No. 8 and ROG No. 1, and offered

that this information “be provided in any format that is minimally burdensome, e.g.,

copies of their passport stamp pages,” but Golsun refused. Ex. 11 at 1-2 (June 24

                                          11
Gilman Letter to Carey). Golsun should be compelled to provide this relevant and

responsive information, for which essentially no burden exists to provide.

II.   Golsun’s Accused Activities within the United States and Florida Are
      Relevant to Personal Jurisdiction
      Golsun failed to disclose “communications, relationships or interactions

regarding Golsun Pipe or the Patents-in-Suit with anyone located, based, domiciled

or otherwise using an address in the United States” as required by Interrogatory No.

7. This information goes to the heart of personal jurisdiction—the extent to which

Golsun has enjoyed the privileges of doing business within Florida specifically (for

jurisdiction under Fla. Stat. § 48.193) or within the United States more generally (for

jurisdiction under Fed. R. Civ. P. 4(k)(2)).

      Golsun objected to this request as “vague and ambiguous,” but without

specifying any detail about this complaint or alleged defect in the phrasing of the

request. Golsun also objected to an alleged “lack of proper temporal scope,” which

is addressed below and which, in any event, would not excuse a failure to answer

any scope of this request.     E.g., Consumer Elecs. Ass'n v. Compras & Buys

Magazine, Inc., No. 08-21085-CIV, 2008 WL 4327253, at *2 (S.D. Fla. Sept. 18,

2008) (granting motion to compel, noting rule that “discovery should be provided as

to those matters within the scope which is not disputed.”).

      While Golsun latter argued in correspondence about the volume of responsive

information, that objection was not made in its responses and was therefore waived.

                                          12
Fed. R. Civ. P. 33(b)(4). Notwithstanding the waiver, FlexSteel offered multiple

times to discuss how to address any significant volume. Golsun refused to engage

in good-faith discussions to provide that discovery, merely responding each time that

“Golsun maintains all of its objections to ROG No. 7” without further elaboration.

Exs. 10, 12 (June 19 and July 8 Carey Letters to Gilman). Golsun has offered no

support for this untimely objection, and cannot use it to stonewall the Court-ordered

discovery requests. Moreover, if Golsun’s business dealings within the United

States and Florida related to the subject matter of this case—Golsun Pipe and the

Patents-in-Suit—are truly as extensive and burdensome to disclose as Golsun now

argues, then Golsun’s personal jurisdiction arguments were specious and should

never have been raised in the first place. In any event, Golsun’s formal response to

date—that “Golsun is without information sufficient to respond” regarding its own

activities within the United States—is baseless, and an actual response is required

and should be compelled.

      Golsun’s responses to FlexSteel’s Requests for Production are similarly

deficient. For example, Golsun alleges that no communications exist regarding the

Patents-in-Suit—despite Golsun’s allegation that it applied for and now owns and

uses those patents—or that no draft or executed contracts exist with the majority of

its business partners. Ex. 4 at Resp. RFP Nos. 1-2; Ex. 7 at 2 (June 10 Carey Letter

to Gilman). This is simply not credible. Moreover, productions by Golsun’s co-


                                         13
defendant show that such documents do, in fact, exist.         Ex. 17 at 2 (signed

assignment of invention from Mr. Li); Ex. 18 (unexecuted contract with GriTech).

When pressed on these inconsistencies, Golsun refused to confirm whether it

searched all of Mr. Li’s email accounts, or whether any responsive documents have

been destroyed since this litigation began. See Ex. 11 at 2 (June 24 Gilman Letter

to Carey); Ex. 12 (July 8 Carey Letter to Gilman) (failing to address Mr. Li’s

personal account or whether documents had been destroyed).

       Golsun should be compelled to produce these documents or, at a minimum,

required to confirm in writing that it searched all relevant accounts, and explain the

absence of the above-identified documents. See Socas v. Nw. Mut. Life Ins. Co., No.

07-20336-CIV, 2008 WL 619322, at *3 (S.D. Fla. Mar. 4, 2008) (requiring sworn

statement explaining party’s failure to produce documents provided by third parties).

III.   Golsun’s Last Three Years of Activities Are Relevant to Personal
       Jurisdiction

       Golsun’s misappropriation of FlexSteel’s technology is ongoing and

comprises a continuing tort—Golsun continues to assert ownership over the Patents-

in-Suit and continues to make and sell Golsun Pipe in competition with FlexSteel.

ECF No. 16 at ¶¶ 63-74; Ex. 2 at Resp. ROG No. 2 (Golsun continuing to use U.S.

agent to sell the accused Golsun Pipe); Ex. 3 at Resp. RFA Nos. 41, 43 (admitting

ownership interest in Patents-in-Suit); see also Dotolo v. Schouten, 426 So. 2d 1013,

1015 (Fla. Dist. Ct. App. 1983) (“The misappropriation and continuing use of a trade

                                         14
secret constitutes a continuing tort.”). This continuing tortious behavior is relevant

to the Court’s personal jurisdiction over Golsun. See Beverly Hills Fan Co. v. Royal

Sovereign Corp., 21 F.3d 1558, 1563 (Fed. Cir. 1994) (considering post-complaint

activity for personal jurisdiction in action involving a continuous tort); OnAsset

Intelligence, Inc. v. 7PSolutions, LLC, No. 3:12-CV-3709-N, 2013 WL 12125993,

at *3 (N.D. Tex. Aug. 21, 2013) (same). Indeed, “[i]n a case involving a continuous

tort, it would be arbitrary to identify a single moment after which defendant’s

contacts with the forum necessarily become irrelevant to the issue of specific

jurisdiction.” Beverly Hills Fan Co., 21 F.3d at 1563.

      Golsun has drawn a line in the sand, however, and refused to provide

discovery for its U.S. and Florida activity since August 9, 2016. Ex. 10 at 1 (June

19 Carey Letter to Gilman). This is improper and without any legal support. Golsun

has refused to reconsider this position, even in the face of controlling case law

regarding continuing torts. Id. For some requests, Golsun stood on this “temporal

objection” and refused to provide any discovery, even as to pre-2016 activity within

the United States and Florida. See, e.g., Ex. 4 at Resp. RFP No. 9; Ex. 3 at Resp.

RFA Nos. 1, 2, 4, 22, and 24. This is improper—even if Golsun had a good faith

objection to post-Complaint discovery it was required at least to produce pre-

Complaint jurisdictional discovery.      E.g., Consumer Elecs. Ass'n, 2008 WL

4327253, at *2 (“discovery should be provided as to those matters within the scope


                                         15
which is not disputed.”). Golsun cannot use its “temporal” objection to deny all

discovery—at a minimum Golsun should be compelled to answer all discovery

requests as to pre-Complaint activity.     And because Golsun chooses to keep

misappropriating FlexSteel’s technology, it should be compelled to disclose its

ongoing tortious acts within the United States and Florida as well.

IV.   Depositions Should Proceed in Due Course

      The Court ordered depositions “after Golsun has completed its document

production.” ECF No. 100 at 2. As set forth above, Golsun has not completed those

disclosures. Accordingly, FlexSteel requests that the deadline to complete the

depositions—currently set at August 1—be extended until 30 days after Golsun

completes its written discovery. This is consistent with the Court’s prior order and

will promote the efficient conduct of the depositions by ensuring that written

discovery means are fully employed before burdening any witnesses.

      It will also help ensure that the depositions occur in the proper location. For

example, where and how often Golsun’s representatives travel for business, the

location of the parties’ counsel, the expense involved in holding the deposition in

one place or another, and the potential need for court intervention are all important

factors in deciding where to conduct depositions of a non-resident corporate

defendant. See Barrocos of Florida, 2012 WL 1657204, at *1-2 (considering factors

above and ordering Chinese defendant’s corporate representative be deposed in the


                                         16
United States); Cadent Ltd. v. 3M Unitek Corp., 232 F.R.D. 625, 630 (C.D. Cal.

2005) (considering factors above and ordering Israeli plaintiff’s corporate

representative be deposed in United States).

      Although Golsun has offered to produce its witnesses in Hong Kong,

determining if there are any appropriate U.S. locations for these depositions will

ensure the most efficient and cost effective discovery, and may be especially

important given the current unrest and wide-scale protests currently enveloping

Hong Kong.        See https://www.cnn.com/2019/06/09/world/gallery/hong-kong-

extradition-protest/index.html (overview of protests in Hong Kong); Cadent, 232

F.R.D. at 630 (ordering Israeli plaintiff’s corporate representative be deposed in

United States in part because “Israel may be a dangerous place to hold the

depositions”).

      In the event that Golsun continues to refuse to provide the discovery necessary

to ascertain the proper location for the depositions, FlexSteel respectfully requests

that the Court compel Golsun to present its witnesses in Miami, Florida at their

counsel’s offices. Golsun’s alleged misappropriation includes its activities within

the Miami region, Golsun’s CEO Mr. Li has traveled into the Miami region to

conduct the Golsun business on which FlexSteel’s claims are based, no burden exists

for Golsun’s counsel to conduct the depositions in their own offices, and that

location will enable this Court’s intervention in the deposition proceedings if


                                         17
necessary. E.g., Cadent, 232 F.R.D. at 630 (ordering Israeli plaintiff’s corporate

representative be deposed in United States in part because plaintiff conducted

business in the United States and both parties’ counsel were located in the United

States).

                                     CONCLUSION

      More than three months after the Court approved FlexSteel’s jurisdictional

discovery, Golsun has still not provided substantive responses to many of

FlexSteel’s limited requests. Accordingly, FlexSteel respectfully moves, pursuant

to Fed. R. Civ. P. 37, for the Court to to compel Golsun to produce the following

discovery, and any other relief the Court deems proper:

            i.   Documents and information disclosing every instance its officers,

                 employees, or agents traveled into the United States (RFP No. 8 and

                 ROG No. 1);

           ii.   Documents and information concerning Golsun’s U.S. activities

                 regarding the Patents-in-Suit and Golsun Pipe (ROG No. 7, RFP No. 9,

                 and RFA Nos. 1, 2, 4, 22, and 24);

       iii.      Supplement all discovery responses to include information from

                 August 9, 2016 to present; and




                                            18
       iv.   Disclose what email accounts and other sources Golsun searched to

             provide its discovery responses and explain why any missing

             documents no longer exist.

      Because Golsun has still not completed its written discovery obligations,

FlexSteel also requests that the deadline to complete the depositions be extended

until 30 days after Golsun completes its written discovery.



Dated: July 12, 2019                       Respectfully submitted,

                                           s/ Timothy K. Gilman
James P. Judkins                           Timothy K. Gilman
Fla. Bar No. 174168                        timothy.gilman@kirkland.com
jjudkins@readyfortrial.com                 Nathaniel L. DeLucia
JUDKINS, SIMPSON & SCHULTE                 nathaniel.delucia@kirkland.com
Post Office Box 10368                      Alison Tan-Chin
Tallahassee, Florida 32302                 alison.tan@kirkland.com
Tel. : (850) 222-6040                      KIRKLAND & ELLIS LLP
Fax.: (85) 561-1471                        601 Lexington Avenue
                                           New York, New York 10022
                                           Tel.: (212) 446-4800
                                           Fax.: (212) 446-4900

                                           Attorneys for Plaintiff FlexSteel
                                           Pipeline Technologies, Inc.




                                          19
                      CERTIFICATE OF CONFERENCE

      Plaintiff, through its undersigned counsel, hereby certifies as the moving party

that it has complied with the attorney-conference requirement of Local Rule 7.1(B).

Plaintiff has conferred multiple times with opposing counsel to resolve the issues

addressed in this motion, but the parties reached an impasse.

DATED: July 12, 2019                       Respectfully submitted,

                                           /s/ Timothy K. Gilman
                                           Timothy K. Gilman
                                           timothy.gilman@kirkland.com
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
                                           New York, New York 10022
                                           Tel.: (212) 446-4800
                                           Fax.: (212) 446-4900

                                           JAMES P. JUDKINS
                                           Fla. Bar No. 174168
                                           jjudkins@readyfortrial.com
                                           JUDKINS, SIMPSON & SCHULTE
                                           Post Office Box 10368
                                           Tallahassee, Florida 32302
                                           Tel. : (850) 222-6040
                                           Fax.: (85) 561-1471

                                           Attorneys for Plaintiff FlexSteel
                                           Pipeline Technologies, Inc.
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of FlexSteel’s

Motion to Compel Jurisdictional Discovery has been served on the 12th of July, 2019

to all counsel of record who are deemed to have consented to electronic service via

the Court’s CM/ECF system.


Gerald Fowler
McGowen & Fowler, PLLC
8584 Katy Fwy., Suite 103
Houston, Texas 77024

John C. Carey
Carey Rodriquez LLP
1395 Bricknell Avenue, Suite 700
Miami, Florida 33131
                                                         /s/ Timothy K. Gilman
                                                         Timothy K. Gilman
                     CERTIFICATION OF WORD LIMIT

      Plaintiff FlexSteel Pipeline Technologies, Inc. (“Plaintiff”), by and through

its counsel, hereby certifies that its Motion to Compel Jurisdictional Discovery

contains approximately 4,119 words and does not exceed the Court’s 8,000 word

limit for memorandums. Plaintiff makes this certification in reliance on the word

count tool of the word-processing system used to prepare the memorandum, as

permitted by the Court’s rules.


DATED: July 12, 2019                     Respectfully submitted,

                                         /s/ Timothy K. Gilman
                                         Timothy K. Gilman
                                         timothy.gilman@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Tel.: (212) 446-4800
                                         Fax.: (212) 446-4900

                                         JAMES P. JUDKINS
                                         Fla. Bar No. 174168
                                         jjudkins@readyfortrial.com
                                         JUDKINS, SIMPSON & SCHULTE
                                         Post Office Box 10368
                                         Tallahassee, Florida 32302
                                         Tel. : (850) 222-6040
                                         Fax.: (85) 561-1471

                                         Attorneys for Plaintiff FlexSteel
                                         Pipeline Technologies, Inc.
